Citation Nr: 0005551	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-02 459	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
residuals of mastoidectomy with vertigo and tinnitus from 
October 23, 1992 to June 9, 1999.

2. Entitlement to a rating in excess of 30 percent for 
vertigo as a residual of a mastoidectomy from June 10, 
1999.

3. Entitlement to a rating in excess of 10 percent for left 
ear tinnitus from June 10, 1999.

4. Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from October 23, 1992 to June 9, 
1999.

5. Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss from June 10, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
May 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In June 1997, the veteran was afforded a 
hearing before the undersigned Board member and, in September 
1997, the Board remanded his case to the RO for further 
evidentiary development.

A review of the record shows that, in October 1992, the 
veteran filed a claim for an increased rating for his 
service-connected hearing loss.  At the time, service 
connection was in effect for residuals of a mastoidectomy and 
radical removal of a tumor with bilateral hearing loss, rated 
10 percent disabling under 38 C.F.R. § 4.87a, Diagnostic Code 
6206-6201 (1998) and left ear tinnitus, rated as 
noncompensable.  In the December 1992 action, the RO denied 
an increase for bilateral hearing loss and assigned a 10 
percent evaluation for the veteran's tinnitus under 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).

Thereafter, in June 1996, the RO assigned a 30 percent 
disability rating for residuals of a mastoidectomy with 
bilateral hearing loss, tinnitus and vertigo under 38 C.F.R. 
§§ 4.85, 4.87, 4.87a, Diagnostic Codes 6100-6206-6204 (1998) 
from October 1992.  The RO also decreased the rating for left 
ear tinnitus from 10 percent to noncompensable from October 
1992, and noted that the disability was combined with 
Diagnostic Codes 6100-6206-6204.  The veteran continued to 
disagree with the assigned ratings.

In an October 1999 rating determination, the RO concluded 
that a clear and unmistakable error was found in the June 
1996 rating decision.  The veteran's 10 percent evaluation 
for bilateral hearing loss was resumed, effective October 23, 
1992, the date it was combined with the 30 percent evaluation 
for vertigo and tinnitus.  The RO decreased the veteran's 
bilateral hearing evaluation from 10 percent to 
noncompensable from June 10, 1999.  Evaluation of residuals 
of a mastoidectomy with vertigo and tinnitus was increased to 
30 percent for vertigo, residual of mastoidectomy, under 
38 C.F.R. § 4.87, Diagnostic Code 6204 (1999) with a separate 
10 percent rating for tinnitus, residual of a mastoidectomy, 
under 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999) from June 
10, 1999.  The veteran continued to disagree with the 
assigned ratings.

In light of the RO's actions as set forth above, the Board 
believes that the issues, as recharacterized on the decision 
title page, more accurately describe the current status of 
the veteran's claim. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by 
the RO.

2. From October 23, 1992 to June 9, 1999, the veteran 
received the schedular maximum for residuals of a 
mastoidectomy with vertigo and tinnitus with no other 
symptomatology shown that was not independently rated.

3. From June 10, 1999, the veteran's vertigo as a residual of 
a mastoidectomy has been manifested by subjective 
complaints of dizziness, instability and occasional 
staggering.

4. From June 10, 1999, the veteran's left ear tinnitus has 
been manifested by subjective complaints of recurrent 
tinnitus as a result of his left ear mastoidectomy.

5. A VA audiological examination in November 1992 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 
Hertz that averaged 51 decibels with a speech recognition 
ability of 84 percent in the veteran's service-connected 
left ear and 54 decibels with a speech recognition ability 
of 72 percent in his service-connected right ear 
corresponding to Level II hearing in the left ear and 
Level V hearing in the right ear.

6. A VA audiological examination in April 1993 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 
Hertz that averaged 54 decibels with a speech recognition 
ability of 84 percent in the veteran's service-connected 
left ear and 56 decibels with a speech recognition ability 
of 84 percent in his service-connected right ear 
corresponding to Level II hearing in the left ear and 
right ears.

7. A VA audiological examination in April 1996 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 
Hertz that averaged 55 decibels with a speech recognition 
ability of 84 percent in the veteran's service-connected 
left ear and 60 decibels with a speech recognition ability 
of 72 percent in his service-connected right ear 
corresponding to Level II hearing in the left ear and 
Level V hearing in the right ear.

8. A VA audiological examination in July 1998 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 
Hertz that averaged 61 decibels with a speech recognition 
ability of 92 percent in the veteran's service-connected 
left ear and 59 decibels with a speech recognition ability 
of 94 percent in his service-connected right ear 
corresponding to Level II hearing in the left ear and 
right ears.

9. A VA audiological examination in April 1999 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 
Hertz that averaged 65 decibels with a speech recognition 
ability of 84 percent in the veteran's service-connected 
left ear and 80 decibels with a speech recognition ability 
of 84 percent in his service-connected right ear 
corresponding to Level III hearing in the service-
connected left ear and right ears.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
residuals of a mastoidectomy with vertigo and tinnitus, 
from October 23, 1992 to June 9, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1999); 38 C.F.R. 
§ 4.85, 4.86, 4.87a, Diagnostic Codes 6100-6206-6204 
(1998) (effective prior to June 10, 1999); (38 C.F.R 
§ 4.85-4.87, effective from June 10, 1999).
2. The criteria for a rating in excess of 30 percent for 
vertigo as a residual of mastoidectomy from June 10, 1999 
are not met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 4.87, Diagnostic Code 6204 (1999) (effective June 10, 
1999).
3. The criteria for a rating in excess of 10 percent for left 
ear tinnitus, from June 10, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§4.87, Diagnostic 
Code 6260 (1999) (effective June 10, 1999).
4. The criteria for an increased evaluation for bilateral 
hearing loss, from October 23, 1992 to June 9, 1999, are 
not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-6110 (1998) 
(effective prior to June 10, 1999).
5. The criteria for a compensable evaluation for bilateral 
hearing loss, from June 10, 1999, are not met.  
38 U.S.C.A. §§ 1155, 7107(a); 38 C.F.R. §§  4.85-4.87, 
Diagnostic Code 6100 (1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for increased evaluations for vertigo as 
a residual of a mastoidectomy, bilateral hearing loss and 
left ear tinnitus are plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  To that end, in September 1997 the 
Board remanded the veteran's claim to afford him the 
opportunity to undergo further VA examination and to submit 
additional evidence in support of his claim.  The VA 
examination reports and additional evidence received by the 
RO are associated with the claims folder.  The Board is 
satisfied that all relevant evidence has been obtained and no 
further assistance to the veteran with respect to his claim 
is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected residuals of a mastoidectomy with vertigo, 
bilateral hearing loss and left ear tinnitus and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue.

I. Factual Background

A January 1971 rating decision granted service connection for 
(residuals of) a radical mastoidectomy and removal of a tumor 
with defective bilateral hearing and for left ear tinnitus.  
Noncompensable disability evaluations were assigned under 
38 C.F.R. § 4.87a, Diagnostic Codes 6206 and 6260 (1998).  
The RO's determination was made, in large measure, based upon 
service medical records that showed the veteran was 
hospitalized with chronic suppurative otitis media of the 
left ear and a cholesteatoma.  He underwent a left radical 
mastoidectomy and a bilateral hearing loss was reported.  A 
July 1970 VA examination report includes his complaints left 
ear ringing.  The RO also granted service connection with a 
noncompensable disability evaluation for left ear scars as 
residuals of the mastoidectomy.

In September 1988, the RO assigned a 10 percent disability 
evaluation for residuals of the left ear mastoidectomy with 
radical removal of a tumor with bilateral hearing loss under 
38 C.F.R. §§ 4.87, 4.87a, Diagnostic Code 6206-6101 (1998).

According to a May 1992 private audiologic report, average 
hearing loss from 500 to 2,000 Hertz in pure tone decibels in 
the veteran's right ear was 55 and in his left ear was 60.  
Speech discrimination scores were 96 percent in the veteran's 
right ear and 92 percent in his left ear.  The report 
indicates the veteran's hearing had worsened since a 1985 
audiogram.

In a September 1992 statement, Charles G. Hurbis, M.D., an 
otolaryngologist, said his office had treated the veteran for 
a number of years.  The veteran was status post left sided-
modified radical mastoidectomy for a cholesteatoma, had 
rather significant underlying noise exposure pattern 
sensorineural hearing loss and wore hearing aids.  Dr. Hurbis 
said the veteran's most recent audiogram (evidently performed 
in May 1992) showed that he had a pure tone average of 55 on 
the right and 60 on the left, that was approximately his 
percentage of hearing loss in those two ears.  The veteran 
had excellent discrimination scores of 96 percent on the 
right and 92 percent on the left and was a candidate for 
replacement binaural fittings.

In October 1992, the RO received the veteran's claim for an 
increased rating for hearing loss.  VA and private medical 
records and examination reports, dated from 1992 to 1999, are 
associated with the claims file and reflect his complaints of 
decreased bilateral hearing, tinnitus and vertigo with 
instability all associated with his service-connected left 
radical mastoidectomy.  

According to a November 1992 VA audiometric examination, 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
15
60
90
LEFT
55
45
30
       
35
95

The pure tone threshold average in the veteran's right ear 
was 54 decibels and in his left ear was 51 decibels.  Speech 
recognition scores on the Maryland CNC word lists were 72 
percent in the veteran's right ear and 84 percent in his left 
ear.  The veteran complained of constant high-pitched 
ringing.  Diagnoses included mild to severe sensorineural 
hearing loss in the right ear and moderate to severe 
sensorineural hearing loss in the left ear.  

In December 1992, the RO requested that James D. Scott, M.D., 
an otolaryngologist, examine the veteran who complained of 
slow, progressive hearing loss.  The veteran worked as a 
surgical nurse and, aside from operating room fans and laser 
noise, had no other significant noise exposure except in 
service.  Examination of the right ear showed normal ear 
canal and tympanic membrane.  His left ear showed a well-
healed modified radical mastoid bowl with intact tympanic 
membrane.  There was no fluid or infection.  The tuning fork 
test indicated a positive Rinne on the right ear, negative on 
the left ear, and the Weber lateralized to the left ear.  The 
remainder of the nose, mouth, throat and neck examinations 
were normal and there was no evidence of active ear disease.

As noted above, in December 1992, the RO assigned a 10 
percent disability evaluation to the veteran's left ear 
tinnitus.

In January 1993, Dr. Hurbis attributed the veteran's hearing 
loss to acoustic trauma in service and said left-sided 
hearing was worsened by the radical mastoidectomy for a 
cholesteatoma.  The doctor said that the veteran had problems 
with vertigo since that surgery.  

In a February 1993 statement, William H. Massey, M.D., a 
staff surgeon in the hospital in which the veteran worked, 
stated that the veteran was severely handicapped by his 
hearing disability.  Dr. Massey commented that the veteran's 
hearing loss impaired his chances to become a supervising 
nurse in the operating room and hindered his daily work 
performance. 

April 1993 VA audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45/45
20
70
95
LEFT
60
45/45
35
       
40
95

The pure tone threshold average in the veteran's right ear 
was 56 decibels and in his left ear was 54 decibels.  Speech 
recognition scores on the Maryland CNC word lists were 84 
percent in the veteran's right and left ears.

David E. Owens, M.D., an otolaryngologist, examined the 
veteran in October 1993, apparently at the request of VA, and 
noted the veteran's complaints of positional dizziness or 
vertigo for the past five years, bilateral tinnitus and 
hearing loss.  The veteran's otologic examination 
demonstrated a scar over his left mastoid prominence without 
active infection.  The left-modified radical mastoid cavity 
was dry without evidence of epithelial debris or infection.  
Right tympanic membrane was normal.  There was no evidence of 
active left ear infection.  In Dr. Owens' opinion, the 
veteran's vertigo was related to his previous ear surgery and 
unrelated to active infection or labyrinthitis.  The tinnitus 
was related to neurosensory hearing loss caused by noise 
exposure in service.

In November 1993, Dr. Hurbis said that the veteran had 
increased difficulty with vertigo and general instability 
that was particularly noticeable on a boat.  Results of a 
recent vestibular evaluation showed an extremely 
hyperreflexic left ear to caloric stimulation and the veteran 
was at risk for occasional vestibular dysfunction.

In February 1996, the veteran raised a secondary claim for 
vertigo and motion sickness and requested reevaluation of his 
service-connected hearing loss and tinnitus.  According to a 
statement from Dr. Hurbis, dated the same month, the veteran 
had bilateral hearing loss and balance problems, with daily 
dizziness and instability.  An electronystagmogram (ENG) 
evaluation showed vestibular dysfunction as would be expected 
with certain forms of chronic ear disease as well as a large 
mastoid cavity.

An April 1996 VA audio ear disease examination report 
reflects the veteran's history of hearing loss and 
progressive episodic vertigo that started two years earlier.  
He was nearly constantly slightly unsteady with a great 
tendency towards motion sickness.  The veteran had daily 
episodes of dizziness that caused considerable staggering and 
lasted from thirty minutes to a full day.  He had bilateral 
tinnitus, right greater than left.  On examination, the 
veteran's left ear showed a well-healed modified radical 
mastoid bowl with an intact drum.  There was no evidence of 
residual cholesteatoma or disease.  He had a slightly 
positive fistula test and blowing air in the ear at room 
temperature caused mild vertigo, but there was no 
demonstrable nystagmus.  The veteran was unsteady on the 
Romberg test and had a tendency to fall backward regardless 
of head position.  The clinical impression was probably 
labyrinthine vertigo with the possibility of retrocochlear or 
cerebellar vertigo.  Additional tests were recommended.

The veteran also underwent a VA audiometric examination in 
April 1996.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
30
70
90
LEFT
50
50
30
       
40
+100

The pure tone threshold average in the veteran's right ear 
was 60 decibels and in his left ear was 55 decibels.  Speech 
recognition scores on the Maryland CNC word lists were 72 
percent in the veteran's right ear and 84 percent in his left 
ear.  The veteran complained of progressively worsening 
hearing loss, increased tinnitus, dizziness and difficulty 
understanding speech in background noise.  

A June 1996 VA outpatient ear, nose and throat (ENT) clinic 
note indicates that the veteran was evaluated for dizziness 
and said he experienced dizziness in 1992, took Valium for 
his symptoms and described his dizziness as feeling unstable 
without nausea or a true sensation of vertigo.  He had 
problems bumping into things.  Additional tests were 
recommended.

A May 1997 office record from Dr. Hurbis reflects the 
veteran's complaints of problems with imbalance that appeared 
to escalate yearly and had significant vestibular 
stimulation.  The assessment was continued problems with 
imbalance and vertigo, with an element of vestibular 
deterioration.  According to the record, significant exposure 
of the veteran's vestibular organs subjected them to any type 
of caloric input.

At his June 1997 Board hearing at the RO, the veteran 
testified to experiencing worsened staggering dizziness and 
hearing loss.  He said the symptomatology affected his work 
as an operating room nurse and he had been teased about being 
drunk.  The veteran also described constant tinnitus and said 
medication was ineffective for his vertigo because he could 
not take it and continue to work.  Despite his disabilities, 
the veteran continued to maintain full-time employment.

According to October 1997 VA neurology progress notes, the 
veteran was referred for evaluation of progressive dizziness 
of non-otologic origin.  He gave an eight-year history of 
steadily progressive motion sickness in which he became 
vertiginous and unsteady with sudden rising from a chair or 
sudden pivoting movements of his body or swinging movements 
of his head.  Spells lasted from minutes to an entire day and 
could be recurrent throughout a day.  The veteran was able to 
continue working and often staggered, but had not fallen and 
injured himself.  The assessment was chronic vestibular 
dysfunction with associated positional vertigo.  Further 
tests to rule out a tumor were recommended.  Neurologic 
examination revealed a positive Romberg, but was otherwise 
unremarkable.  No cerebellar features or suggestion of more 
widespread neurologic disease were found.  A magnetic 
resonance image (MRI) of the veteran's brain, taken in 
November 1997, did not reveal foreign bodies.

In 1997 and 1998, VA ENT clinic records indicate that veteran 
was seen for chronic dizziness and tinnitus.  April 1998 VA 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
30
80
95
LEFT
60
45
40
       
50
110+

The pure tone threshold average in the veteran's right ear 
was 65 decibels and in his left ear was 65 decibels.  Speech 
recognition scores on the Maryland CNC word lists were 78 
percent in the veteran's right ear and 82 percent in his left 
ear.

An April 1998 VA ear disease examination report notes the 
veteran's ENT clinic evaluation.  He complained of worsening 
bilateral hearing and tinnitus and dizziness that was more of 
unsteadiness and said that he felt constantly unsteady but 
continued to work.  The veteran did not have true vertigo 
with vomiting or attacks that suggested Meniere's disease.  
The neurologic clinic evaluation concluded that it was 
related to the veteran's inner ear or scar tissue and a MRI 
showed no abnormality, aside from the defect in the inner ear 
due to mastoid surgery and was normal for that procedure.  

Further, examination of the ears showed a routine mastoid 
bowl with an intact tympanic membrane that showed some scar 
tissue and a small area of monomeric membrane, but the 
veteran was able to self-inflate the left middle ear easily 
and the drum moved normally with pneumatic otoscope.  There 
was no crusting or irritation in the canal, no building of 
epithelial debris or infection and the skin looked healthy.  
Tuning fork tests varied.  An audiogram indicated bilateral 
hearing loss and the veteran's hearing was unchanged over the 
last few years, although worsened at the high frequencies.  
The VA examiner commented that the veteran's speech tests did 
not coincide with his pure tone testing.  There was no 
nystagmus and neurologic examination of the cranial nerves 
was normal. The veteran was unsteady when he tried to stand.  
In the VA examiner's opinion, the veteran's hearing tests 
were not valid representations of his true hearing.  The 
doctor said that, when the veteran was seated where he could 
not see the doctor talk, he understood nearly all of the 
words said, even when spoken in a lower than normal tone.  
The examiner was not convinced the veteran's dizziness was 
associated with an inner ear problem.  A complete vestibular 
work up was recommended.

VA reevaluated the veteran in July 1998.  Audiogram findings, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
25
70
90
LEFT
65
55
40
       
45
105+

The pure tone threshold average in the veteran's right ear 
was 59 decibels and in his left ear was 61 decibels (47 
decibels at three frequencies).  Speech recognition scores on 
the Maryland CNC word lists were 94 percent in the veteran's 
right ear and 92 percent in his left ear.  The veteran 
complained of worsening hearing loss, dizziness and bilateral 
tinnitus.  The examiner said speech audiometry indicated 
remarkably good word recognition performance, bilaterally.

In July 1998, William D. Conway, M.D., an otolaryngologist, 
examined the veteran for VA and reported the veteran's 
complaints of true labyrinthine vertigo of brief episodic 
nature associated with changes in head position and nausea 
following ear surgery in service.  Neurological test results 
showed that the veteran's symptoms were vestibular in origin, 
but he was not referred for vestibular testing.  The veteran 
also had subjective tinnitus.  Examination findings revealed 
normal auricles and external canals.  On the left side, the 
veteran had a mastoidectomy with a clean mastoid bowl and a 
nice low facial ridge.  The tympanic membrane was intact and 
the malleus was visible.  There was no evidence of active 
inflammatory disease.  Audiogram findings were reviewed and 
speech discrimination scores noted to be good with 
amplification.  In Dr. Conway's opinion, further vestibular 
testing was more academic than practical, unless the veteran 
was incapacitated by his vertigo.

In an August 1998 Addendum to his examination report, Dr. 
Conway reviewed the veteran's audiometry studies and noted 
that the audiologist who performed the most recent audiogram 
felt that the veteran's responses were consistent.  Dr. 
Conway concluded that further audiometric testing was 
unnecessary.

April 1999 VA audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
75(?)
85
95
LEFT
65
60/65
40
       
55
100+

The pure tone threshold average in the veteran's right ear 80 
decibels and in his left ear was 65 decibels (at two 
frequencies it was 50 decibels in the right ear and 55 
decibels in the left ear).  Speech recognition scores on the 
Maryland CNC word lists were 84 percent in the veteran's 
right ear and 84 percent in his left ear.   

In October 1999, the RO assigned a 30 percent rating for 
vertigo as a residual of the mastoidectomy, under 38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (1999) from June 10, 1999.  
Bilateral hearing loss was evaluated as noncompensable and 
left ear tinnitus assigned a 10 percent rating from June 
1999.



II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The criteria for evaluation of diseases of the ear were 
amended during the pendency of the veteran's appeal, 
effective June 10, 1999.  See 64 Fed. Reg. 25,210 (May 11, 
1999).  Generally, when the laws or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 312-13 (1991).  While, in Rhodan v. 
West, 12 Vet. App. 55 (1998), the U.S. Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) stated that a liberalizing regulation 
cannot be applied retroactively under Karnas unless the 
regulation contains language that permits it to be so 
applied, the veteran does get the benefit of having both the 
old regulation and the new regulation considered for the 
period after the change was made.

Pursuant to the criteria in effect prior to June 10, 1999, 
Diagnostic Code 6204 applied to the rating of chronic 
labyrinthitis.  38 C.F.R. § 4.87a, Diagnostic Code 6204 
(1998).  A 30 percent rating was warranted where the evidence 
showed severe chronic labyrinthitis with tinnitus, dizziness, 
and occasional staggering.  Id.  The Rating Schedule did not 
provide for a rating greater than 30 percent for chronic 
labyrinthitis, however, the Rating Schedule did allow a 
rating for chronic labyrinthitis to be combined with a rating 
for hearing loss or suppuration. Id.  Furthermore, the 
provision of Diagnostic Code 6260 for the rating of tinnitus 
provided a rating of 10 percent where the evidence showed 
persistent tinnitus as a symptom of head injury, concussion, 
or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998). 

A. Rating in Excess of 30 Percent for Residuals of 
Mastoidectomy with Vertigo and Tinnitus, from October 23, 
1992 to June 9, 1999.

Chronic mastoiditis under 38 C.F.R. § 4.87a, Diagnostic Code 
6206 (1998) was rated for impairment of hearing and 
suppuration.  Chronic labyrinthitis that was severe, with 
tinnitus, dizziness and occasional staggering was assigned a 
30 percent evaluation. 38 C.F.R. § 4.87a, Diagnostic Code 
6204 (1998).  From October 23, 1992 to June 9, 1999, the 
veteran was in receipt of the schedular maximum for the 
rating for chronic labyrinthitis.  As such, the criteria for 
a higher schedular rating for residuals of a mastoidectomy 
with bilateral hearing loss, vertigo and tinnitus from 
October 23, 1992 to June 9, 1999 are not met.  Under 
Diagnostic Code 6204, prior to June 10, 1999, the rating was 
to combine with ratings for loss of hearing or suppuration.  
See Note, Id.  As indicated below, the veteran has already 
been assigned a separate evaluation for his bilateral hearing 
loss.

The Board notes that tinnitus is shown to be present in the 
left ear as a result of the removal of the mastoidectomy.  
The regulations in effect prior to June 10, 1999 listed 
tinnitus among the symptoms of chronic labyrinthitis.  The 
veteran had sought an increased independent rating for 
tinnitus, however he was informed by VA by means of an 
October 1999 rating decision that the tinnitus was included 
within the rating criteria for chronic labyrinthitis, from 
October 23, 1992 to June 9, 1999 and was, thus, included 
within that rating and did not warrant a separate rating.  
The Board finds that was a correct statement of the law 
extant at that time, as the regulations provide that 
evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. § 4.14 (1999).  The Board finds that 
as tinnitus was included in the rating criteria for chronic 
labyrinthitis, a separate evaluation was not warranted 
pursuant to the criteria in effect prior to June 10, 1999.

However, subsequent to June 10, 1999, the criteria for 
evaluation were amended. The rating criteria for the 
evaluation of peripheral vestibular disorders (formerly the 
criteria for chronic labyrinthitis) found in Diagnostic Code 
6204 no longer include tinnitus among the listed symptoms.  
38 C.F.R. § 4.87, Diagnostic Code 6204 (1999). Furthermore, 
the rating criteria for tinnitus specifically indicate that a 
rating for tinnitus may be combined with a rating for a 
peripheral vestibular disorder pursuant to Diagnostic Code 
6204 or a list of other disabilities, except where tinnitus 
supports an evaluation under one of those Diagnostic Codes. 
38 C.F.R. § 4.87, Diagnostic Code 6260, Note (1999).  As 
previously noted and set forth below, in October 1999, the RO 
assigned a separate and compensable rating for left ear 
tinnitus from June 10, 1999. 

B. Rating in Excess of 30 Percent for Vertigo as A Residual 
of A Mastoidectomy from June 10, 1999.

The veteran's current residuals are described as dizziness 
and loss of balance.  His left ear tinnitus and bilateral 
hearing loss have been independently rated.  However, the 
dizziness or loss of balance is diagnosed as and has been 
rated as a peripheral vestibular disorder.  Under the new 
regulations, effective June 10, 1999, peripheral vestibular 
disorders are evaluated pursuant to the criteria found in 
Diagnostic Code 6204 of the Rating Schedule.  38 C.F.R. § 
4.87 (1999).  Under those criteria, a rating of 30 percent is 
warranted where the evidence shows dizziness and occasional 
staggering.  The Rating Schedule does not provide for a 
higher rating for peripheral vestibular disorders. 38 C.F.R. 
§ 4.87 (1999).  The Rating Schedule also provides that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned.  Hearing impairment or suppuration shall be 
separately rated and combined.  38 C.F.R. § 4.87, Diagnostic 
Code 6204, Note (1999).

The Board finds that the veteran is currently in receipt of 
the schedular maximum for the rating for peripheral 
vestibular disorders and that a higher schedular rating is, 
thus, not for assignment, from June 10, 1999.

C.  Rating In Excess of 10 Percent for Left Ear Tinnitus, 
From June 10, 1999

The Board also notes that the veteran's left ear tinnitus is 
rated pursuant to the new criteria found in Diagnostic Code 
6260 of the Rating Schedule.  38 C.F.R. § 4.87 (1999). Under 
those criteria, a rating of 10 percent is warranted where the 
evidence shows recurrent tinnitus.  38 C.F.R. § 4.87 (1999).  
An evaluation greater than 10 percent for recurrent tinnitus 
is not available in the rating schedule.  Furthermore, a 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or other 
Diagnostic Codes, except when tinnitus supports an evaluation 
under one of those Diagnostic Codes. 38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note (1999).  Recent medical evidence, 
including the veteran's July 1998 VA examination by Dr. 
Conway, describes his complaints of recurrent tinnitus.  
However, as the veteran is in receipt of the schedular 
maximum for recurrent tinnitus, an increased rating for left 
ear tinnitus from June 10, 1999 is not for assignment.  

C. Bilateral Hearing Loss

The veteran's statements regarding the effect that the 
service-connected bilateral hearing has had on his life have 
been noted.  In evaluating service-connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App.  345, 349 
(1992). 

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25202-25210 (1999) codified at 38 C.F.R. 
§§ 4.85-4.87 (1999).  See Karnas; Rhodan, supra.

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86 (1999).  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  The veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment, with pure tone 
thresholds at each of the four specified frequencies at 55 
decibels or more or where the pure tone thresholds are 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz.  Neither hearing loss pattern is evident in the 
current case.

The Board notes that the RO evaluated the veteran's claim 
under the old regulations in making its rating decision dated 
December 1992.  The statement of the case, dated August 1993, 
and the November 1993, January 1994 and July 1996 
supplemental statements of the case, referred to the old 
regulations.  In October 1999, the RO evaluated the veteran's 
claim under the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action and, in January 
1999, the RO received his request to continue his appeal. 
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App.  384 (1994)

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (effective prior to June 10, 1999) and 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (effective June 10, 
1999).  In situations where service connection has been 
granted for defective hearing involving one ear, and the 
veteran does not have total deafness in both ears, a maximum 
10 percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  See 38 C.F.R. 
§§ 3.383, 3.385, 4.85, 4.87, 4.87, Table VII, Diagnostic 
Codes 6100, 6101 (prior to June 10, 1999) and 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (effective June 10, 1999).

1. Rating in Excess of 10 Percent From October 23, 1992 to 
June 9, 1999

According to the November 1992 VA audiogram findings, there 
was a pure tone average of 51 decibels with a speech 
recognition ability of 84 percent in the veteran's left ear 
and 54 decibels with a speech recognition ability of 72 
percent in his right ear.  Such findings correspond to Level 
II hearing in the veteran's service-connected left ear and 
Level V hearing in his service connected right ear and are 
commensurate with a 10 percent evaluation.  38 C.F.R. § 6100 
(1998).

The April 1993 VA audiogram revealed a pure tone average of 
54 decibels with a speech recognition ability of 84 percent 
in the veteran's left ear and 56 decibels with a speech 
recognition ability of 84 percent his right ear.  Such 
findings correspond to Level II hearing in the service-
connected left and right ears and are commensurate with a 10 
percent evaluation.  Id.

The April 1996 VA audiogram revealed a pure tone average of 
55 decibels with a speech recognition ability of 84 percent 
in the veteran's left ear and 60 decibels with a speech 
recognition ability of 72 percent in his right ear.  Such 
findings correspond to Level II hearing in the service-
connected left ear and Level V hearing in the service-
connected right ear and are commensurate with a 10 percent 
disability evaluation.  

According to July 1998 VA audiogram findings, there was a 
pure tone average of 61 with a speech recognition ability of 
92 percent in the veteran's left ear and 59 decibels with a 
speech recognition ability of 94 percent in his right ear.  
Such findings correspond to Level II hearing in the service-
connected right and left ears and are commensurate with a 
noncompensable evaluation.  Id.

The April 1999 VA audiogram findings showed a pure tone 
average of 65 with a speech recognition ability of 84 percent 
in the veteran's left ear and 80 decibels with a speech 
recognition ability of 84 percent in his right ear.  Such 
findings correspond to Level III hearing in the veteran's 
service-connected left and right ears and are commensurate 
with a noncompensable evaluation.  Id.

Based upon this evidence, a rating in excess of the 10 
percent assigned from October 23, 1992 to June 9, 1999 is not 
warranted under the rating criteria in effect prior to and 
after June 10, 1999.  See Table VII, 38 C.F.R. § 4.85, prior 
to June 10, 1999 and 38 C.F.R. §§ 4.85-4.87, effective June 
10, 1999.

2. Compensable Rating for Bilateral Hearing Loss From June 
10, 1999 

As noted above, the most recent VA audiometric findings, in 
July 1998 and April 1999, correspond to Level II hearing and 
Level III hearing, respectively, in the veteran's service-
connected left and right ears.  Based upon this evidence, a 
rating in excess of the 0 percent assigned from June 10, 1999 
is not warranted under the criteria in effect prior to and 
after June 10, 1999.  See Table VII, 38 C.F.R. § 4.85, prior 
to June 10, 1999 and 38 C.F.R. §§ 4.85-4.87, effective June 
10, 1999.

In reaching its determination, the Board observes that the 
changes between the schedular criteria effective prior to 
June 10, 1999 and the revised criteria, effective June 10, 
1999, are relatively minor.  In this case, both the old and 
new regulations would yield the assignment of a 10 percent 
disability rating for bilateral hearing loss from October 23, 
1992 to June 9, 1999 and a noncompensable rating from June 
10, 1999 by means of a mechanical application of the Rating 
Schedule to the numeric designations assigned after the 
audiometric evaluation.

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent from October 23, 1992 to June 
9, 1999 and for a compensable rating from June 10, 1999 for 
bilateral hearing loss.  

Additionally, the medical evidence since the veteran reopened 
his claim has not shown that the surgical scars of the left 
ear are poorly nourished with repeated ulceration, or painful 
and tender on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (1999).  The scars observed on 
examination in July 1998 by Dr. Conway were found to be well 
healed.  Accordingly, a separate compensable rating under the 
holding in Esteban v. Brown, 6 Vet. App. 259 (1994), is not 
warranted.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(1999).  There has been no 
showing that service-connected disabilities have caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  The evidence shows that the 
veteran has been independently rated for bilateral hearing 
loss and left ear tinnitus as a result of his left ear 
mastoidectomy.  The veteran is in receipt of the schedular 
maximum for the peripheral vestibular disorder shown to be 
the result of the left ear mastoidectomy.  As all 
symptomatology shown by the evidence to be the result of the 
left ear mastoidectomy has been rated, the Board finds there 
is no remaining symptomatology, in excess of the rated 
symptomatology, that would constitute an exceptional or 
unusual disability picture requiring referral for 
extraschedular compensation.  All symptomatology rated 
appears to be sufficiently compensated by the provisions of 
the Rating Schedule.  Therefore, the Board finds nothing 
unusual or exceptional about the veteran's disability picture 
that would warrant any consideration of referral as all 
symptomatology present has been independently rated.  In the 
absence of such factors, the Board is not required to discuss 
the possible application of 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 30 percent for residuals of a mastoidectomy with 
vertigo and tinnitus from October 23, 1992 to June 9, 1999, a 
rating in excess of 30 percent for vertigo as a residual of a 
mastoidectomy from June 10, 1999, a rating in excess of 10 
percent for left ear tinnitus from June 10, 1999, a rating in 
excess of 10 percent for bilateral hearing loss from October 
23, 1992 to June 9, 1999 and a compensable rating for 
bilateral hearing loss from June 10, 1999.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.85, 4.86, 4.87a, Diagnostic 
Codes 6100-6110, 6206, 6204, 6260 (1998) (effective prior to 
June 10, 1999); 38 C.F.R. §§  4.85-4.87, Diagnostic Codes 
6100, 6204, 6260 (1999) (effective June 10, 1999).  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

















ORDER

A rating in excess of 30 percent is denied for residuals of a 
mastoidectomy with vertigo and tinnitus from October 23, 1992 
to June 9, 1999.

A rating in excess of 30 percent is denied for vertigo as a 
residual of a mastoidectomy from June 10, 1999.

A rating in excess of 10 percent is denied for left ear 
tinnitus from June 10, 1999.

A rating in excess of 10 percent is denied for bilateral 
hearing loss from October 23, 1992 to June 9, 1999.

A compensable rating for bilateral hearing loss is denied 
from June 10, 1999.




		
	ROBERT E. SULLVIAN
	Member, Board of Veterans' Appeals



 

